t c summary opinion united_states tax_court fillmore l carr and darlene carr petitioners v commissioner of internal revenue respondent docket no 20898-10s filed date fillmore l carr pro_se matthew a williams for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in and a dollar_figure sec_6662 accuracy-related_penalty with respect to petitioners’ federal_income_tax the issues for decision are whether an amount_paid to fillmore l carr petitioner during in settlement of a claim against his former employer is excludable from petitioners’ income and whether petitioners are liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at all times relevant petitioners were married to each other their self-prepared joint 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure 2darlene carr did not execute the stipulation of facts and did not appear at trial accordingly the court dismissed this action as to her for lack of prosecution on date nevertheless the decision entered with respect to her will reflect the resolution of the issues here under consideration see rule federal_income_tax return return was timely filed they were residents of california on the date that the petition was filed in petitioner a former revenue_agent for the internal_revenue_service irs filed an employment-based complaint against the irs the claim was resolved by a settlement during according to the terms of the settlement the irs agreed to pay to petitioner a lump sum of dollar_figure settlement payment subject according to the settlement agreement to all necessary and required withholdings taxes deductions offsets and adjustments for reasons not apparent from the record the settlement payment was not made until the year in issue meanwhile dollar_figure in interest had accrued the settlement payment plus interest minus federal_income_tax and other withholdings was paid to petitioner by a u s treasury check dated date for dollar_figure for the irs issued petitioner a form_w-2 wage and tax statement reflecting the settlement payment of dollar_figure and a form 1099-int interest_income reporting interest_paid of dollar_figure petitioners did not include any portion of the settlement payment or the accrued interest in the income reported on their return the income_tax refund claimed on their return however takes into account the federal_income_tax withheld from the settlement payment according to the notice both the settlement payment and the accrued interest are includable in petitioners’ income furthermore according to the notice because the underpayment_of_tax required to be shown on petitioners’ return is a substantial_understatement_of_income_tax petitioners are liable for a sec_6662 accuracy-related_penalty discussion generally determinations made in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 the term income as used in the internal_revenue_code means income from any source including any accretion to the taxpayer’s wealth see sec_61 348_us_426 certain accretions to a taxpayer’s wealth are by statute made excludable from the taxpayer’s income but those statutory exclusions are narrowly construed see eg o’gilvie v 3other adjustments made in the notice are computational and need not be discussed 4petitioners do not argue that the burden_of_proof should be placed upon resp519_us_79 515_us_323 according to the petition the form 1099-int and the form_w-2 are in error but no allegations of facts in support of these assignments of error are made in the petition petitioners’ inartful pleading their failure to submit a pretrial memorandum and petitioner’s vague presentation at trial make it difficult for us to understand the precise nature of their challenge to the deficiency here in dispute as best we can determine from what is included in the record it appears that petitioners challenge the deficiency upon the following grounds the settlement payment and the interest are specifically excludable from income pursuant to some provision of the internal_revenue_code and if the settlement payment and the interest that accrued on that settlement payment are includable in their income then the proper year of inclusion i sec_2002 the year the settlement agreement was entered into and not the year the payment was made whether the settlement payment or the interest is excludable from petitioners’ income the simple answer is no neither item is excludable from petitioners’ income at trial petitioner argued that sec_61 allowed for the exclusion of both items we have encountered that section countless times in the past and fail to see how its provisions in any way allow for the result that petitioner suggests the settlement payment a clear accretion to petitioners’ wealth constitutes income from any source and sec_61 includes a specific reference to interest see sec_61 petitioner is not an unsophisticated taxpayer as noted he is a former irs revenue_agent we would expect that if petitioners’ position was supported by one of the exclusions from income set forth in one of the sections included in subtitle a chapter subchapter_b part iii of the internal_revenue_code our attention would have been directed to that section nevertheless keeping in mind petitioners’ status as unrepresented litigants we consider without specific reference by petitioners whether any of the exclusions from income set forth in various sections of the internal_revenue_code applies here in so doing we note that only sec_104 need be mentioned and then only briefly and only with reference to the settlement payment sec_104 allows for the exclusion from a taxpayer’s income of the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness see e g 636_f3d_747 5th cir aff’g tcmemo_2010_53 sec_1_104-1 income_tax regs the settlement payment qualifies as an amount of damages received by agreement within the meaning of sec_104 but the record in this case would hardly support a finding that the settlement payment was made on account of personal physical injuries or physical sickness petitioner suffered as a result of any_action by his former employer sec_104 does not allow the settlement payment to be excluded from petitioners’ income otherwise we find no support in any other provision of the internal_revenue_code for petitioners’ position that the settlement payment and the interest received in are excludable from their income proper year of inclusion or according to petitioners if the settlement payment and interest are includable in their income then the proper year of inclusion i sec_2002 not nothing in the record suggests that any portion of the settlement payment or the interest was actually included in petitioners’ income for or any other year for that matter furthermore their position in this regard makes no sense with respect to the interest as of the close of the amount of interest reported on the form 1099-int would not yet have accrued on the settlement payment petitioners admit that their taxable_income and federal_income_tax liability for the year in issue are properly computed with reference to the cash_receipts_and_disbursements_method of accounting cash_basis that being so they are required to recognize income in the year they actually or constructively receive it see sec_451 sec_1_451-1 income_tax regs nothing in the record suggests that petitioner constructively received the settlement payment or interest before the year those items of income were actually received that being so the settlement payment and the interest on the settlement payment are includable in petitioners’ income as respondent determined accuracy-related_penalty sec_6662 imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable among other things to a substantial_understatement_of_income_tax as relevant here sec_6662 defines substantial_understatement_of_income_tax as an amount exceeding dollar_figure respondent bears the burden of production with regard to the imposition of this penalty see sec_7491 116_tc_438 in this case the underpayment_of_tax and the understatement of income_tax are equal to the deficiency see sec_6211 sec_6662 sec_6664 which exceeds dollar_figure that being so the underpayment_of_tax required to be shown on petitioners’ return is a substantial_understatement_of_income_tax and respondent has met his burden of production with respect to the imposition of the penalty on that ground according to petitioners however the penalty is not applicable because they relied upon substantial_authority acted in good_faith and had reasonable_cause for the exclusion of the settlement payment and interest from the income reported on their return the burden_of_proof in this regard rests with them see sec_6664 rule a higbee v commissioner t c pincite whether a taxpayer acted with reasonable_cause and in good_faith is decided on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id according to petitioners the settlement payment and the interest that accrued on that settlement payment are excludable from income pursuant to some provision of the internal_revenue_code they have not called our attention to any such provision and we have found none their claim that the disputed items of income if includable in income are includable for rather than is hardly compelling when considered against their acknowledgment of being cash_basis taxpayers petitioners have failed to establish that there was reasonable_cause and that they acted in good_faith with respect to the underpayment_of_tax or any portion of it required to be shown on their return accordingly respondent’s imposition of an accuracy-related_penalty is sustained to reflect the foregoing and to allow the parties the opportunity to resolve between themselves petitioners’ untimely suggestion that the income actually reported on their return is overstated decision will be entered under rule
